Citation Nr: 1725522	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  12-33 984A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent prior to December 7, 2013 for PTSD.

2. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran was initially evaluated at 30 percent for his service-connected PTSD in a May 2011 rating decision.  During the appeal, in a June 2014 rating decision, the RO subsequently granted an evaluation of 100 percent effective December 7, 2013, the date of the VA examination.  In a May 2016 rating decision, the RO granted an increase from 30 percent to 50 percent effective June 22, 2010 to December 7, 2013.  However, those increases did not represent a total grant of the benefit sought on appeal.  Accordingly, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran stated in his substantive appeal that he wanted a video hearing before the Board, however, in a June 2016 statement from his attorney, the Veteran withdrew his request for a hearing.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1. Throughout the period on appeal the disability picture associated with the Veteran's PTSD has most closely approximated occupational and social impairment with reduced reliability and productivity, but not with deficiencies in most areas.

2. Resolving all doubt in the Veteran's favor, the currently demonstrated bilateral hearing loss was caused by in-service exposure to excessive and harmful noise in connection with the Veteran's active duty service.



CONCLUSIONS OF LAW

1. Prior to December 7, 2013, the criteria for an initial evaluation in excess of 50 percent, but no higher, for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2016).

2. The criteria for service connection for hearing loss are met.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100 (West 2015), 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The Veteran's claim of entitlement to a higher initial rating for PTSD arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Regarding the duty to notify, VA must inform the Veteran of the information and evidence necessary to substantiate the claim, the information and evidence that VA would seek to provide, and the information and evidence that the Veteran was expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The Veteran was accordingly notified of the evidence that was necessary to substantiate his claims for service connection for bilateral hearing loss in June 2010 letters.

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159 (2016).  In this case, the RO has obtained and associated with the claims file service treatment records and post-service VA and private treatment records.  The Veteran has not identified any outstanding treatment records.

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and multiple VA examination in November 2010 and December 2013.

II. Increased Rating for PTSD

A. Legal Analysis

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 3.321 (2016); see generally, 38 C.F.R. § Part IV (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2016).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2016).  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2016).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2016); see also 38 C.F.R. § 3.102 (2016).  

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability. 38 C.F.R. § 4.14 (2016); see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

B. Merits of the Claim

The Veteran's PTSD is currently rated as 50 percent disabling prior to December 7, 2013, and as 100 percent disabling thereafter, under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  The relevant rating criteria are as follows.

A 50 percent rating is assigned for occupational and social impairment with  reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due  to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder the rating agency will consider the level of social impairment but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Court has held that the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Another factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score of 21 to 30 indicates  that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or social functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  

Following review of the record, the Board finds that the Veteran's PTSD symptoms throughout the period under review approximate, at the most, occupational and social impairment with reduced reliability and productivity, entitling him to a 50 percent disability rating.

Initially, the Board acknowledges that the record contains several diagnoses of depression in addition to PTSD.  However, clinicians who have evaluated the Veteran and diagnosed both depression and PTSD have generally not distinguished the symptoms attributable to each diagnosis and, indeed, statements made by a VA clinician who evaluated the Veteran in November 2010 and December 2013 suggest that the depressive symptoms the Veteran was describing were related to and overlapping his PTSD.  When it is not possible to separate the effects of a service-connected condition from those of a nonservice-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Based on the foregoing, all of the psychiatric symptoms discussed during the course of the claim are for consideration in the evaluation of the Veteran's service-connected PTSD.

The Veteran has also received extensive treatment at Cleveland VA Medical Center for his PTSD.  Initially, throughout the period on appeal, he has consistently received a GAF in the low to mid-50s.  Additionally, although the Veteran has reported that he sometimes experiences suicidal and homicidal ideation, he has also denied such ideation on other occasions and has denied specific plans or intent.  

The Veteran was afforded a VA psychiatric examinations in November 2010 to determine whether service connection for PTSD was warranted.  During that examination, the Veteran endorsed symptoms of trauma re-experiencing, avoidance/re-calling, diminished interest, detachment, and heightened physiologic arousal with content connected to his in-service stressors.  The Veteran told the examiner that, after military service, he returned to his hometown and worked at the same factory where he worked before entering the military.  After seven years, he switched to another factory where he worked for 28 years before retiring at age 63.  Regarding social interaction, the Veteran reported that his first marriage lasted ten years.  He had one son to that marriage, whom he is not close to.  He has been married to his current wife for 36 years with two adult children, whom he is also not close with.  The Veteran stated that he spends most of his time in the basement alone, listening to music.  

Following examination of the Veteran, the examiner noted that the Veteran was cooperative, friendly, and easily engaged.  He appeared with good hygiene and maintained good eye contact.  He was alert, oriented to time, place, and people.  His speech was clear with normal amount, rate, and volume.  The examiner did note that his affect was depressed and frequently tearful.  He had no suicidal or homicidal ideations.  The examiner noted that the Veteran's thought process is goal-directed, well directed, and he had good insight and judgment.  Based on the examination and reported symptoms, the examiner found that the Veteran had moderate symptoms of PTSD, with reduced reliability and productivity, and significant interference in his ability to interact effectively and work efficiently.  He assigned a GAF score of 55.  

In July 2010, the Veteran submitted correspondence stating that he only slept three or four hours at a time and woke up from nightmares.  The Veteran stated that his temper is uncontrollable at times and he will avoid social gatherings.  

In October 2011, the Veteran's then spouse submitted a lay statement in support of his claim.  She stated that she cannot ask him to do the "smallest thing" without setting him off.  She noted that he has become more angry, mean, and hateful.  Furthermore, she observed that he has become more isolated, sleeping in a spare room or basement.  She notes that he rarely sleeps more than four or five hours a night.  When he does sleep, she states that his nightmares have increased in frequency and intensity.

In November 2011, the Veteran reported improvement in his mood.  He told the doctor that he was attempting to interact with others and had a positive Thanksgiving.  In July of 2011, Veteran was referred to addiction services and reported that at that time he was engaging in binge drinking.  In November 2012, he was referred for treatment for alcohol use and has been involved in VARC Early Recovery Skills Group from August 2013 to the present.

In April 2012, the Veteran told Cleveland VAMC doctors that he is doing much better, and was making an effort at reconciling with his wife.  He denied suicidal or homicidal ideation, and denied nightmares or flashbacks.  In January 2012, he stated he went to a family member's home for a holiday.  

The Veteran attended a psychotherapy group through the Cleveland VAMC in August 2013.  The counselor noted that the Veteran was cooperative and calm.  He was not suicidal or homicidal, and is oriented to people, place and time.  He was dressed appropriately for weather, group and was future oriented.  The counselor noted that the Veteran was active and attentive in group sessions.

In September 2013, the Veteran told the Cleveland VAMC physician he was traveling to Arizona to care for his sister.  Although he stated that being around other people increased his stress and he wants to just be alone, he was considering having her move in with him.  The doctor noted that his memory, concentration, and energy was fair, his appetite is good, and he appeared calm.  Furthermore, the doctor noted that his relationship with his son was good.  

In November 2013, the Veteran reported having "terrible nightmares."  Because of the nightmares, sleep has been poor, only getting four hours of non-disruptive sleep and taking a one hour nap during the day. The Veteran endorsed instructive thoughts.  He stated that he has been more hypervigilant, angry, and irritable.  However, the Veteran stated that this time of year was particularly "no good" for him because of bad memories while in Vietnam.  

The Veteran underwent a second VA psychiatric examination in December 2013.  At that time, the examiner noted symptoms including anxiety, depressed mood, flattened affect, inability to maintain effective relationships, suicidal ideation, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships and panic attacks.  The Veteran stated that since his previous VA examination, he had separated from his wife.  The Veteran reported that the relationship ended when he started drinking heavily and he started putting his hands on her.  The Veteran stated that he has no contact with her.  His only contact is with his son, who does the shopping and ensures the Veteran takes his medicine.  The Veteran denied any hobbies and only leaves to attend his VA appointments.  He told the examiner that he deals with stress factors and anxiety attacks during the day.  

Following the examination, the examiner noted that the Veteran dressed casually and appropriately.  However, he noted that the Veteran was physically shaking throughout the examination, stated that he has difficulty when he leaves his house and that this is a bad time of year for him. The examiner noted the Veteran made poor eye contact throughout the interview, and  was occasionally tearful when he spoke of thoughts of self-harm and his current struggles.  The examiner noted that, since his last examination, his PTSD level of impairment has increased and his symptoms have increased in severity.  

In support of his claim, the Veteran submitted a private psychological evaluation in February 2015.  The private examiner opined that the Veteran is 100 percent disabled, basing his opinion on an interview with the Veteran and a review of the claims file.  The private psychologist offered an analysis of the Veteran's history including his symptoms and overall disability picture. The private psychologist noted that the Veteran is completely unable to secure and follow substantially gainful employment because of his inability to adequately adapt to stressful circumstances since 2010.  

The private psychologist gave descriptive details of the Veteran's symptoms.  The psychologist noted that the Veteran continues to experience disrupted sleep, fatigue, olfactory and auditory hallucinations, intrusive thoughts and nightmares.  The psychologist noted the Veteran's level of dysfunction, alcohol abuse, and dependence have prevented him from maintaining relationships, such as friendships or marriage, despite ongoing psychotherapy and medications.  The private psychologist assigned a GAF of 42.

The Veteran submitted an affidavit in February 2015 in which he reported retiring in 2009 because he could no longer handle the constant anxiety he was experiencing at work.  He reported that he often had to leave work to go to the hospital due to frequent panic attacks.  Furthermore, the Veteran states that he felt irritable most of the time, and was often in arguments with co-workers and supervisors.  

The above findings, to include the lay statements of record, treatment records and the VA examinations, justify no more than a 50 percent rating during this appeal period.  A rating of 70 percent, the next level at which the Veteran could receive benefits, required a showing that the Veteran suffered from occupational and social impairment with deficiencies in most areas due to symptoms such as suicidal ideations; obsessional rituals which interfere with routine activities, near-continuous panic or depression affecting the ability to function appropriately and effectively, and impaired impulse control (such as unprovoked irritability with periods of violence).

Here, although the Veteran described a history of suicidal ideation during the claim period, he has generally denied current suicidal and homicidal ideation or prior suicide attempts throughout the course of the claim, including during his VA psychiatric treatment at the Cleveland VAMC.  Moreover, even when he acknowledged some suicidal ideation, the Veteran still denied a current intent to hurt himself, and further acknowledged receipt of suicide prevention materials.  Turning to the findings of irritability and outbursts of anger, although the Veteran has described irritable behavior throughout the course of the claim, he has not reported violent behavior, aside from reports of putting his hands on his ex-wife, which he denied, and arguments with co-workers in 2009.  See, e.g., Cleveland VAMC treatment records.

The Board further finds that none of the GAF scores assigned during this period, alone, provide a basis for assigning a rating in excess of 50 percent for PTSD. The record indicates that the Veteran's GAF scores during the period of appeal ranged from 50 to 58, indicating moderate symptoms of occupational and social impairment.  This reduced functioning, reliability, and productivity are due to symptoms akin to those reported by the Veteran, including difficulty sleeping, recurrent combat dreams/intrusive thoughts and other classic avoidance/hyperarousal symptoms of PTSD.  The GAF scores are consistent with the Veteran's PTSD symptomatology and the assignment of a 50 percent rating.

Finally, although the Veteran has reported feelings of depression, the evidence does not reflect "near-continuous panic or depression affecting the ability to function independently."  Indeed, the November 2010 examiner characterized his feelings of depression as "depressed mood"-a symptom contemplated by the 30 percent rating criteria.  The other symptoms cited for a 70 percent, or, for that matter, a 100 percent rating, are not supported by the record on appeal.  Put another way, the evidence simply does not reflect that the Veteran's PTSD symptoms cause deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  As noted above, the Veteran has reported maintaining relationships with his son and sister, whom he helped care for after she became sick, and exhibits appropriate thought, communication and behavior.  The Veteran even traveled back and forth to Arizona for his sister and considered having her move in with him.  Finally, although the medical professionals who have evaluated the Veteran have identified deficiencies in his mood, they have not reported deficiencies in his judgment or thinking.  See Cleveland VAMC treatment records.

In short, given the degree of functional ability that is consistently demonstrated by the record, the Board finds the Veteran's disability prior to December 7, 2013 does not more nearly approximate a 70 percent rating.  The Board has considered the Veteran's assertions as to his symptomatology and severity of his condition, but, to the extent he asserts he is entitled to a rating in excess of 50 percent, concludes that the findings during medical evaluation are more probative than his lay assertions.  The Board has relied heavily on the 2010 and 2013 VA examinations, Cleveland VAMC records, and the private evaluation, which duly considered the Veteran's symptoms.  In short, given the descriptions of the psychiatric symptoms the Veteran has experienced throughout the claim period and the GAF scores that have been assigned during that time, and resolving all doubt in his favor, the evidence establishes symptomatology and impairment that approximate, at the most, the criteria for a 50 percent disability rating throughout the claim period.  The Board has considered staged ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.

The Board has considered the applicability of the benefit of the doubt doctrine in reaching these conclusions.  However, to the extent that the Veteran's claim is being denied, the Board finds that the preponderance of the evidence is against a rating higher than that assigned herein.  See 38 U.S.C.A. § 5107 (West 2015); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

C. Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2016).  A three-part test has been set out, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the Veteran's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The rating criteria accurately describe the Veteran's disability level and symptomatology level, and his symptoms are well within the criteria associated with a rating of 50 percent, which is not the highest rating available.  The rating criteria are therefore adequate to evaluate the Veteran's PTSD and referral for consideration of extraschedular rating is not warranted.  Moreover, the Board considered all psychiatric symptomology in determining the Veteran's functional impairment, not just the symptoms listed in the rating criteria.  See Mauerhan, 16 Vet. App. 436.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) (2016) is not warranted.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) (2016)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) (2016) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Finally, the Board acknowledges that the matter of a total disability rating based on individual unemployability (TDIU) has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU has been considered by the RO, and it was denied in a July 2016 rating decision.  The Veteran has not initiated an appeal of that decision by filing a notice of disagreement, and the time allotted for such action has not yet expired.  Thus, the Board finds that the matter of TDIU is not before the Board at this time and will not address it further.

III. Service Connection

A. Legal Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131(West 2015); 38 C.F.R. § 3.303(2016).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

In addition, certain chronic diseases, such as sensorineural hearing loss, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2016).

Moreover, special considerations attend the cases of combat Veterans.  38 U.S.C.A. § 1154(b) (West 2015).  For any Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

The Veteran, as a layperson, may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  He is without a doubt competent to report that he suffered acoustic trauma during service.  See generally Charles v. Principi, 16 Vet. App 370, 374 (2002).  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2015); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

B. Merits of the Claim

The Veteran is seeking service connection for current bilateral hearing loss that he asserts is related to his exposure to the noise of weapons fire and mortars while stationed in the Republic of Vietnam during service.

The evidence shows that during the pendency of this appeal, the Veteran has been diagnosed with bilateral sensorineural hearing loss for VA purposes.  See, e.g. November 2010 VA examination.  Accordingly, the first element of service connection, a current disability, is met.  Furthermore, the Board concedes the Veteran's acoustic trauma based on his service as an infantry gunner in Vietnam.  Thus, the question becomes whether the Veteran's current hearing loss is related to his in-service noise exposure.

The Veteran was afforded a VA audiogic examination in November 2010.  The examiner confirmed that the Veteran had a bilateral hearing loss disability for VA purposes, but opined that it was not at least as likely as not caused by or a result of an event in service.  In support of that opinion, the examiner stated that the current pattern of hearing does not correlate with that of hearing loss due to noise exposure, and noted that the Veteran did not seek treatment during service and that there was no evidence that he sought treatment until 2010.

In March 2010, a physician at Akron CBOC noted that the Veteran had noise exposure during service and continuing thereafter.  Dr. E.G.O. of the Cleveland VAMC in June 2010 noted that the Veteran's symmetrical hearing loss in the low frequencies was gradually sloping to an asymmetrical sensorineural hearing loss in the mid to high frequencies.  Dr. E.G.O opined that the Veteran's hearing loss was most likely due to his service as a mortar operator with his left ear always positioned to the artillery.

The evidence of record does not document a hearing loss disability or symptoms of hearing loss in service for more than thirty years thereafter.  See November 2010 VA examination.  However, in Hensley, the Court indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between a Veteran's in-service exposure to loud noise and a current hearing loss disability.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The Veteran has reported that he had noise exposure during active duty service while serving as an infantry gunner in Vietnam.  In this instance, the Veteran's Certificate of Release or Discharge from Active Duty (DD Form 214) indicates that he received the Vietnam Service Medal with three bronze stars, National Defense Service Medal, and Republic of Vietnam Gallantry Cross with Palm Unit Citation.  The Veteran is competent and credible to report the circumstances of his service, and there is no evidence which contradicts his report.

The Board notes that the Veteran's service treatment records contain audiograms that report normal hearing for VA purposes, and that the VA examiner provided a negative opinion based on those reports.  However, given that the Veteran has current bilateral loss, that in-service noise exposure has been conceded, and that the private examiner, Dr. E.G.O., opined that the Veteran's current hearing loss was most likely related to that noise exposure, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current bilateral hearing loss is related to service.

In short, given the evidence of record, including the Veteran's own statements, the Board finds the evidence is at least in equipoise, with regard to the Veteran's bilateral hearing loss being related to his active duty service.  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for bilateral hearing loss has been established.  38 U.S.C.A.
§ 5107 (West 2015); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).










ORDER

1. A rating in excess of 50 percent for PTSD, prior to December 7, 2013, is denied.

2. Service connection for bilateral hearing loss is granted.




___________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


